DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12 – 15, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hill (US 2008/0264140 A1; “Hill”) teaches an apparatus structure (calibration apparatus 210; figure 2; ¶¶81 – 106) comprising: a first bi-directional pump (first reversible pump 254; ¶84) in fluid communication with a sampling path (e.g., first fluid conduit 252; ¶84); and a second bi-directional pump (second reversible pump 274) in fluid communication with the first bi-directional pump and a storage vessel (e.g., open vessel 250; ¶¶81 – 84; or reservoir 260; ¶84), and a controller 290 that is programmed to provide control signals to activate reversible pumps 254 and 274 (e.g., ¶¶86 – 106). 
Wade et al. (US 5,695,720 A) teach an apparatus structure (flow analysis network 10; figures 1 – 5) comprising: a first bi-directional pump (first pumping system 36) in fluid communication with a sampling path (e.g., via a conduit tubing 46) wherein the first bi-directional pump; a second bi-directional pump (second pumping system 38) in fluid communication with the first bi-directional pump and a storage vessel (e.g., a vessel (not shown) via a conduit tubing 46); and a computer 52 that controls all of the active components of the disclosed apparatus (e.g., col 18, lines 1 – 46; figure 3).  
Regarding claims 12 and 23, the cited prior art neither teaches nor fairly suggests a system and the associated method, wherein the system is comprising: an optical cell; a first bi-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796